Title: Report on Personal Liability of Officers of the United States, 13 March 1782
From: Madison, James
To: 


March 13th. 1782.
The Committee to whom was referred the report of the Committe[e] on the letter of  day of  from Coll. Pickering submit the following report.
It being represented to Congress that divers suits have been & that others probably will be brought agst. the officers & servants of the U. States, for debts contracted by them with individuals for supplies furnished, or services rendered to the U. States, whereby such officers & servants may be exposed to great trouble & expence, in cases where the failure to discharge their contracts hath proceeded from the deficiency of the advances recd. by them from the public treasury: And Congress having by their Resolution of the 2d. of Novr. last provided for the redemption of certificates for supplies & services afforded to the U. S. by resolving to accept the same from the States producing them in payment of balances due on former requisitions; & by subsequent resolutions having directed the appointment of Commisers. for liquidating & settling all such certificates & other demands agst. the U. S. as also Commisers. for settling finally the Accts. of the aforesaid officers & servants, whereby it will appear in what cases non payment of the debts contracted by them hath proceeded from misapplication of public monies advanced to them; & Congress having moreover recommended to the several Legislatures to make the necessary provision for the speedy & effectual recovery in behalf of the U. States of all balances which shall be found due from such officers & servts.
Resolved
That it be & hereby is recommended to the Legislatures of the several States to make suitable provision for staying all suits wch. have been brought & preventing future suits by individuals agst. the aforesaid officers & Servants for debts contracted by them for supplies furnished or services rendered to the U. States.
